Citation Nr: 0616715	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for residuals of 
osteomyelitis.

4.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1945 to 
December 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from March 2000, March 2005, and August 2004 
rating decisions of the Los Angeles, California, Department 
of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an increased rating for right 
knee disability, service connection for osteomyelitis, and a 
total disability evaluation based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease at L4-L5 and L5-S1, with 
stenosis and arthritis, is related to service-connected right 
knee disability.

2.  Degenerative arthritis of the left knee is related to 
service-connected right knee disability.




CONCLUSIONS OF LAW

1.  Degenerative disc disease at L4-L5 and L5-S1, with 
stenosis and arthritis, proximately due to service-connected 
right knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2005).

2.  Degenerative arthritis of the left knee is proximately 
due to service-connected right knee disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess v. Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506)); (2) VA will seek to provide; 
and (3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b) (2005).  As a fourth notice requirement, VA must 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess supra.

The Board finds that the VCAA letter sent to the appellant in 
December 2003 and the Dingess letter sent to him April 2006 
are defective with respect to the timing of the these 
letters.  These letters were issued after the initial 
adjudication of the claims for service connection for low 
back and left knee disability.  However, we believe the error 
in timing is non-prejudicial given the favorable nature of 
the Board's decision as to these issues.  Additionally, the 
appellant had a meaningful opportunity to participate in the 
prosecution of these claim and was assisted in the 
prosecution by professional counsel.  Submissions from the 
appellant's attorney reflect an understanding of the evidence 
necessary to establish entitlement as well as that necessary 
to establish degree of disability and effective date.  The 
error in timing with respect to the notice in this case is 
harmless error, and remand would serve no useful purpose as 
the claims for service connection are granted.  Neither the 
appellant nor his attorney has referred VA to any additional 
pertinent evidence in this case.

VA has satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA and private treatment records, and medical 
opinions have been associated with the claims folders.  There 
is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2005).

Except as provided in 38 C.F.R. § 3.300(c) (regarding tobacco 
products), disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).

In this case, the appellant avers that he has low back and 
left knee disability secondary to his service-connected right 
knee disability.  Service-connection for right knee 
disability has been in effect since December 1946.

In support of his claims, the appellant has submitted private 
medical evidence showing that he has low back and left knee 
disability related to service-connected right knee 
disability.

A letter from M.S., MD, dated August 2000 reflects that a 
July 1998 MRI of the spine showed severe central stenosis at 
L4-L5 with degenerative spondylolisthesis and diffuse disc 
bulging at L5-S1.  A VA note dated October 2001 reflects a 
complaint of severe right knee pain.  An orthopedic 
evaluation from QTC Management dated October 2002 reflects an 
opinion that there is no relationship between onset of back 
and knee problems 20 to 30 years after service separation and 
his in-service injury to the right leg.  The examiner opined 
that the right knee "perhaps aggravated his back," but "I 
do not believe it was a cause of degenerative 
spondylolisthesis."  At this time, the left knee complaints 
were attributed to bicipital tendinitis.

A February 2004 MRI shows moderate degenerative disc disease 
at L4-L5 and severe disc degeration at L5-S1.  In a May 2002 
interrogatory, B.B., M.D., reported that the appellant may 
over compensate for his right knee problems by putting 
additional pressure on his left knee.

A VA neurologist, W.T., M.D., reported in a letter dated 
April 2004 that one-sided walking because of right leg pain 
cause disc damage between L5-S1 and affected his left knee.

On the most recent medical evaluation by QTC Management in 
November 2005, an x-ray revealed mild degenerative arthritis 
of the left knee.  The diagnosis was for left knee arthritis 
with subjective complaints of intermittent minimal pain.  X-
rays of the back showed degenerative disc disease at L4-L5 
and L5-S1.  The diagnosis was for low back disc disease, 
status post laminectomy, post spinal stenosis with subjective 
complaints of constant minimal to very slight low back pain, 
increasing slight to moderate with excessive physical 
exertion or prolonged standing.  The examiner opined that it 
was "at least as likely as not" that the right knee 
condition has resulted in additional disabilities of the low 
back and left knee.  The examiner noted an absence of post 
service injury to account for these problems, whereas there 
was a right antalgic gait.

In weighing the evidence of record, the Board concludes that 
the evidence is roughly in equipoise.  Competent evidence has 
been presented dismissing a relationship between the claimed 
back and left knee conditions and service-connected right 
knee disability.  Competent evidence has also been presented 
showing that it is at least as likely as not that the current 
disabilities of the low back and left knee are the result of 
service-connected right knee disability.  As such, the 
benefit-of-the-doubt doctrine applies and service connection 
for degenerative disc disease at L4-L5 and L5-S1, with 
stenosis and arthritis, and degenerative arthritis of the 
left knee as secondary to service-connected right knee 
disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for degenerative disc disease at L4-L5 and 
L5-S1, with stenosis and arthritis, is granted.

Service connection for degenerative arthritis of the left 
knee is granted.
REMAND

The issues of entitlement to service connection for 
osteomyelitis, an evaluation in excess of 10 percent for 
right knee disability, and a total disability evaluation are 
the subject of this remand decision.

In a May 2002 Joint Remand Decision from the Court, it was 
found that VA failed to satisfy its duty to assist the 
appellant in the development of his claim for an increased 
evaluation for right knee disability.  It was noted that VA 
neglected to obtain additional evidence of right knee 
treatment, specifically medical treatment records.  These 
records were identified as those of Dr. Picazzo, Dr. Chen or 
Cohen at Cedar-Sinai Hospital, Dr. Seidenstein, and Dr. 
Aldenstein.  Also, hospital records from 1968 to 1974, and 
from hospitals in New York City and the Florida Medical 
Center were to be obtained.  See Joint Remand Decision at 5-6 
(May 30, 2002). 

VA has neither requested nor obtained these records, and 
these records have not yet been requested or obtained from 
the appellant or his attorney.  Because these records concern 
treatment for right knee disability, they are relevant and 
must be obtained before deciding the claims.  Additionally, 
since the Joint Remand Decision, VA has been put on notice 
that the appellant has had treatment by Dr. Samuel Burstein 
(Greater Los Angeles Healthcare System), Dr. Massoud Sayyah 
from 1994 to present, and VA Drs. Lorenz and Tourtelltofe.  
These records should also be obtained.  If any of these 
records cannot be obtained, VA has a duty to inform the 
appellant of such.  38 U.S.C.A. § 5103A(b) (West 2002).  

With regard to the claim for osteomyelitis, the Board also 
believes that further development is necessary.  The 
appellant argues that he had osteomyelitis of the right thigh 
in service and that he now has residual right leg disability 
secondary thereto.  Service medical records reflect that the 
appellant was seen for complaints of lower femur pain.  This 
was treated with Penicillin.  In June 1946, the diagnosis was 
chronic myositis.  In July 1946, the appellant was seen for 
pain radiating from the lower end of quadriceps muscles of 
right leg through the lateral aspect of knee.  There was 
tenderness and pain over the medial and lateral condyle of 
the right femur.  There was no history of trauma and, in July 
and August 1946, the appellant reported a history of 
osteomyelitis of the right lower femur when he was age 13.  
X-rays and orthopedic consultation in July 1946 revealed a 
mass in the soft tissue of the right thigh.  The diagnosis 
was tumor, right lower thigh.  In September, the diagnosis 
was changed to abscess, right thigh.  The reason for change 
was cited as "error."  Service separation examination noted 
a defect of the right knee, but otherwise was negative for 
abnormal right leg pathology.

A review of the evidence shows that the appellant began 
reporting a history of osteomyelitis roughly during medical 
treatment beginning in 2000.  A statement from Dr. M.S. dated 
August 2000 and October 2001 shows "history of infectious 
process of the right thigh due to osteomyelitis."  

During medical treatment in October 2000, the appellant 
reported a history of "mine" injury in 1947 in service, 
with a wound to the right popliteal region and subsequent 
osteomyelitis.

On QTC examination in 2002, the examiner noted "alleged 
osteomyelitis" in the diagnosis portion of the report.  This 
was explained in the discussion portion, wherein the examiner 
questioned whether the appellant ever had osteomyelitis, 
distinguishing his prior draining wound and noting that 
nothing on x-ray suggested a significant osteomyelitis of the 
distal femur.

A May 2002 interrogatory queried Dr. B.B. whether the 
appellant's "current osteomyelitis [is] linked to his 
osteomyelitis during service."  The physician checked "More 
likely than not" and then reported under medical findings 
his basis as history of osteomyelitis  in August 1946, 
abscess of right thigh, restricted range of motion of right 
knee, and tenderness of distal femur.

A VA physician provided on behalf of the appellant a letter 
to his attorney dated April 2004.  In this letter, he states 
incorrectly that the appellant was hospitalized in September 
1946 with osteomyelitis of the right lower femur.  He later 
states under the heading "Neurological Assessment" that 
"The miracle of penicillin cured his osteomyelitis...".

A letter dated November 2005 from K.L, M.D., noted a history 
of osteomyelitis.

On QTC examination in November 2005, the appellant reported 
that his right leg was struck by a mooring anchor in 1946 
during service, and that his leg became swollen and infected.  
He reported that he developed a tissue abscess and in turn an 
infection of the right lower femur, which was reportedly 
assessed as osteomyelitis.  He denied treatment for 
osteomyelitis since service discharge and any current 
osteomyelitis.  The appellant was diagnosed with status post 
osteomyelitis of the right lower femur with no evidence of 
osteomyelitis at the present time and no pathology of a 
residual osteomyelitis.  The examiner conceded that he did 
not have the opportunity to review the appellant's service 
medical records.

Having thoroughly reviewed the medical record, the Board 
finds that additional development is necessary to resolve 
whether the appellant ever had active osteomyelitis in 
service, whether there was an increase in severity of 
osteomyelitis if it existed prior to service, and whether 
there is clear and mistakable evidence that osteomyelitis was 
aggravated during service based on the entire record.

Until the requisite additional development is complete, 
consideration of the claim for a total disability evaluation 
must be deferred.

In view of the above, the case is REMANDED for the following 
action:

1.  For the claims of service connection 
for osteomyelitis, an increased 
evaluation for right knee disability, and 
a total rating based on individual 
unemployability, VCAA-compliant notice 
that addresses each content element, 
including notice of the rating criteria 
and the effective date of an award, must 
be provided to the appellant.

2.  The RO should obtain those treatment 
records identified in the Joint Remand 
Decision dated May 2002:  Dr. Picazzo, 
Dr. Chen or Cohen at Cedar-Sinai 
Hospital, Dr. Seidenstein, Dr. 
Aldenstein, hospital records from 1968 to 
1974, and hospital records from New York 
City and the Florida Medical Center.  
Also, the RO should request the treatment 
records of Dr. Samuel Burstein (Greater 
Los Angeles Healthcare System), Dr. 
Massoud Sayyah from 1994 to present, and 
VA Drs. Lorenz and Tourtelltofe.  If 
these records cannot be obtained, VA has 
a duty to inform the appellant of such.

3.  The RO should obtain a VA medical 
opinion concerning the claim for service 
connection for osteomyelitis.  The 
physician should set forth his 
credentials for the record.  The 
physician should thoroughly review the 
claims folder, including the service 
medical records and a copy of this remand 
decision.  The physician should answer 
the following questions:
(a) Does the appellant have 
osteomyelitis now or residuals 
thereof?
(b)Did the appellant ever have 
active osteomyelitis in service?
(c) If osteomyelitis existed prior 
to service, was there an increase in 
severity of osteomyelitis during 
service?
(d) If osteomyelitis existed prior 
to service, is there clear and 
mistakable evidence that 
osteomyelitis was not aggravated 
during service based on the entire 
record?
A complete rationale for all opinions 
expressed must be provided.

4.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
claims remain denied, the appellant and 
his attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the claims should be returned 
to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


